APPEAL OF PERU CHAIR WORKS.Peru Chair Works v. CommissionerDocket No. 3408.United States Board of Tax Appeals3 B.T.A. 29; 1925 BTA LEXIS 2053; November 14, 1925, Decided Submitted July 14, 1925.  *2053 James W. Good, Esq., for the taxpayer.  P. S. Crewe, Esq., for the Commissioner.  *29  Before JAMES, LITTLETON, SMITH, and TRUSSELL.  This is an appeal from the determination of deficiencies in income and profits taxes for the years 1918 and 1919 in the net amount of $7,031.76.  The issue is whether the taxpayer was, during the taxable year in question, affiliated with the Wolverine Cedar & Lumber Co. and the Chute & Butler Co., the Commissioner having denied affiliation.  FINDINGS OF FACT.  The taxpayer is an Indiana corporation with its principal office in Peru.  The taxpayer was incorporated in 1915.  The Wolverine Cedar & Lumber Co. was incorporated some time prior to 1915, and the Chute & Butler Co. was incorporated in 1901.  The stockholdings in the taxpayer, the Wolverine Cedar & Lumber Co., the Chute & Butler Co., and the Oakdale Improvement Co., during the taxable years in question, were as set forth in the following table: No. 1, Peru Chair Works.No. 2, Wolverine Cedar & Lumber Co.No. 3, Chute & Butler Co.No. 4, Oakdale Improvement Co.Stockholders.Number shares.Per cent.Number shares.Per cent..number shares.Per cent.Number shares.Per cent.R. A. Edwards33333.3490981,20245.95515.93Alice S. Edwards33333.31,19445.6464873.35R. E. Edwards33333.381.6M. A. Edwards20.76P. A. Shepard1.12.4Oakdale Improvement Co2007.65Minority interests16118.721,000100.0500100.02,616100.00860100.00*2054 *30  R. A. Edwards was the directing head of the above corporations, president of the Peru Chair Works, the Wolverine Cedar & Lumber Co., the Chute & Butler Co., and the Oakdale Improvement Co.  His wife, Alice S. Edwards, was the owner of shares of stock as set forth in the foregoing table, as was his son, R. E. Edwards.  M. A. Edwards is also a son of R. A. Edwards.  During these taxable years substantially all the stock of the Peru Chair Works, the Wolverine Cedar & Lumber Co., and the Chute & Butler Co. was owned or controlled by the same interests.  It was stipulated by the taxpayer and the Commissioner that the Oakdale Improvement Co. was not affiliated with the other companies named during the period in question.  DECISION.  The deficiencies for the years in question should be computed on the basis of consolidated returns for the three companies above set forth.  Final determination will be settled on 15 days' notice, under Rule 50.